FILED
                                                                        Sep 28 2020, 8:54 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




APPELLANT PRO SE                                           ATTORNEYS FOR APPELLEE
M.A.                                                       Curtis T. Hill, Jr.
Plainfield, Indiana                                        Attorney General of Indiana

                                                           Frances Barrow
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

M.A.,                                                      September 28, 2020
Appellant-Petitioner,                                      Court of Appeals Case No.
                                                           20A-EX-160
        v.                                                 Appeal from the Review Board of
                                                           the Indiana Department of
Review Board of the Indiana                                Workforce Development
Department of Workforce                                    The Honorable Stephen F. Bier,
Development,                                               Chairperson
Appellee-Respondent.                                       The Honorable Lawrence A.
                                                           Dailey, Member
                                                           Application No.
                                                           19-R-1275



Najam, Judge.




Court of Appeals of Indiana | Opinion 20A-EX-160 | September 28, 2020                           Page 1 of 12
                                        Statement of the Case
[1]   M.A. appeals the decision of the Review Board of the Indiana Department of

      Workforce Development (“the Board”) affirming the decision of the

      Administrative Law Judge (“ALJ”) that M.A. had insufficient wage credits to

      meet the statutory requirements to establish a claim for unemployment benefits.

      M.A. presents a single issue for our review, namely, whether the Board erred

      when it determined that he was ineligible to receive unemployment benefits.


[2]   We affirm.


                                  Facts and Procedural History
[3]   On June 13, 2018, M.A., an employee of Coca-Cola Co., was injured on the

      job, and he lost that job on June 27. M.A. filed a claim for unemployment

      benefits, which was approved, and he received those benefits from July 19

      through November 15. On November 15, M.A. underwent surgery related to

      the injury he had sustained on June 13. After the surgery, M.A. received

      workers’ compensation benefits until he was rehired at Coca-Cola, with

      restrictions, on March 4, 2019.


[4]   On May 31, Coca-Cola terminated M.A.’s employment a second time. On

      September 13, M.A. filed a new claim for unemployment benefits. The Indiana

      Department of Workforce Development (“DWD”) denied that claim on

      September 16. In particular, the DWD claims investigator determined that

      M.A. had insufficient wage credits during the applicable base period to support

      his claim under the relevant Indiana statutes. M.A. appealed that

      Court of Appeals of Indiana | Opinion 20A-EX-160 | September 28, 2020   Page 2 of 12
determination to the ALJ, who affirmed the denial of benefits following a

hearing. The ALJ found and concluded as follows:


        The claimant opened a claim for unemployment benefits on
        September 13, 2019. The base period for such claim ran from
        April 1, 2018[,] until March 31, 2019[,] which involved the 2nd,
        3rd, and 4th quarters of 2018 as well as the 1st quarter of 2019.
        [Coca-Cola] reported wages during such period for the claimant.
        The claimant did not have wages from any other employer
        during such time period.

        For the 2nd quarter of 2018, the claimant had wages of
        $11,297.52. For the 3rd quarter of 2018, the claimant had wages
        of $1,281.37. No wages were reported for [the] 4th quarter of
        2018. For the 1st quarter of 2019, wages of $3,414.40 were
        reported. The total reported wages for such quarters amounted
        to $15,993.39. The claimant was deemed to have insufficient
        wage credits during such base period because his total wages
        were not at least 1.5 times the amount of his highest quarter. The
        claimant believed that he actually received wages totaling
        $3,694.23 in the 1st quarter of 2019.

        The claimant sustained a workplace injury on or about June 13,
        2018[,] which lead [sic] him to file a Workers’ Compensation
        claim shortly thereafter. He was terminated on June 27, 2018[,]
        but [was] subsequently reinstated in March 2019. He was
        released to return to full duty without restrictions on or about
        May 22, 2019. The claimant received Workers’ Compensation
        benefits for a period of time of less than 52 weeks. The claimant
        desired to have his Workers’ Compensation benefits counted as wages for
        unemployment insurance eligibility purposes.

        The base period consisting of the first 4 of the last 5 completed
        calendar quarters before the claimant was last able to work due to
        his injury consisted of the 4 calendar quarters of 2017. He had


Court of Appeals of Indiana | Opinion 20A-EX-160 | September 28, 2020         Page 3 of 12
        earnings of $5,805.78 in the first quarter of 2017 and no usable
        earnings in the remaining 3 quarters of 2017.

        CONCLUSIONS OF LAW:

        Indiana Code § 22-4-14-5 requires an individual to have a certain
        amount of wage credits during the base period to establish an
        unemployment claim. The base period is defined as “the first
        four (4) of the last five (5) completed calendar quarters
        immediately preceding the first day of an individual’s benefit
        period[.]” Ind. Code § 22-4-2-12. See also Ind. Code § 22-4-2-13
        (defining calendar quarter). The benefit period “means the fifty-
        two consecutive weeks period beginning with the first week as of
        which an insured worked first files an initial claim for
        determination of his insured status, and thereafter the fifty-two-
        consecutive-week period beginning with the first week as of
        which the individual next files an initial claim after the
        termination of [his] last preceding benefit period.” Ind. Code §
        22-4-2-21.

        One of the earning requirements that must be met is that the total
        amount of wage credits in the base period be at least $4,200.00.
        See Ind. Code § 22-4-14-5(c)(2). Another requirement is that the
        wages in the last two quarters of the base period equal at least
        $2,500.00. See Ind. Code § 22-4-14-5(c)(2). The final
        requirement is that the total amount of wage credits in the base
        period must be equal to at least one and five-tenths (1.5) times
        the wages paid to the individual in the calendar quarter in which
        the individual’s wages were highest. See Ind. Code § 22-4-14-
        5(c)(2). Each of the statutory requirements must be met and
        cannot be waived.

        In this case, the claimant did not meet all of the earning
        requirements. The claimant earned $11,297.62 in the highest
        quarter of his base period. This amount multiplied by 1.5 equals
        $16,946.43 while his total wages were only $15,993.39. Even if
        the claimant received $3,694.23 in the 1st quarter of 2019 as he
Court of Appeals of Indiana | Opinion 20A-EX-160 | September 28, 2020      Page 4 of 12
        asserted, the total wage credits for his base period would still only
        be $16,273.22 which is not at least 1.5 times his highest quarter
        earnings.

        Ind. Code § 22-4-4-2(c)(1)(B) specifically excludes from the
        definition of wages any payments that are received under
        Worker’s [C]ompensation or occupational disease compensation
        law. As such, the Workers’ Compensation benefits which the
        claimant received may not be used to calculate the wage credits
        necessary to establish an unemployment insurance
        claim.

        Ind. Code § 22-4-2-12.5 states:

        “Notwithstanding section 12 of this chapter, for an individual
        who during the ‘base period’ as defined in that section has
        received worker’s compensation benefits under IC 22-3-3 for a
        period of fifty-two (52) weeks or less, and as a result has
        not earned sufficient wage credits to meet the requirements of IC
        22-4-14-5, ‘base period’ means the first four (4) of the last five (5)
        completed calendar quarters immediately preceding the last day
        that the individual was able to work, as a result of the
        individual’s injury.”

        Claimant did receive worker’s compensation for a period of less
        than fifty-two (52) weeks. The alternate base period established
        based on the last day that the claimant was able to work as a
        result of his injury (June 13, 2018) included the four calendar
        quarters of 2017. He had wages in the 1st quarter of his alternate
        base period that exceeded the $4,200 minimum total wage
        requirement. However, he had no usable wages in the remaining
        three quarters to enable him to meet the requirement of having at
        least $2,500.00 in the final two quarters or of having total wages
        at least 1.5 times the wages in the highest quarter.

        In this case, the claimant did not meet all of the earning
        requirements. Therefore, the Administrative Law Judge

Court of Appeals of Indiana | Opinion 20A-EX-160 | September 28, 2020        Page 5 of 12
              concludes that the claimant had insufficient wages to meet the
              requirements of Indiana Code § 22-4-14-5 to establish an
              unemployment claim and the monetary computation was correct.

              DECISION:

              The initial determination of the claims investigator is affirmed.
              The monetary determination dated September 16, 2019 is
              AFFIRMED. The claimant is monetarily ineligible for an
              unemployment claim.


      Appellant’s App. Vol. 2 at 31-33 (emphasis added). M.A. appealed that

      decision to the Board, which affirmed it. This appeal ensued.


                                      Discussion and Decision
                                              Standard of Review

[5]   Our Supreme Court has set out the applicable standard of review as follows:


              The Indiana Unemployment Compensation Act [(“the Act”)]
              provides that any decision of the Review Board shall be
              conclusive and binding as to all questions of fact. Ind. Code § 22-
              4-17-12(a) ([2020]). When the decision of the Review Board is
              challenged, an appellate court makes a two-part inquiry into (1)
              “the sufficiency of the facts found to sustain the decision” and (2)
              “the sufficiency of the evidence to sustain the findings of fact.”
              Id. § 22-4-17-12(f). This Court provided an extensive analysis of
              the standard of review for these cases in McClain v. Review Board
              of Indiana Department of Workforce Development, 693 N.E.2d 1314
              (Ind. 1998). Simply stated, an appellate court reviews “(1)
              determinations of specific or ‘basic’ underlying facts; (2)
              conclusions or inferences from those facts, sometimes called
              ‘ultimate facts,’ and (3) conclusions of law.” Id. at 1317.



      Court of Appeals of Indiana | Opinion 20A-EX-160 | September 28, 2020       Page 6 of 12
        The Review Board’s “findings of basic facts are subject to a
        ‘substantial evidence’ standard of review.” Id. We neither
        reweigh evidence nor judge the credibility of witnesses; rather,
        we consider only the evidence most favorable to the Review
        Board’s findings. Id. We will reverse the decision only if there is
        no substantial evidence to support the Review Board’s findings.
        Id.


J.M. v. Rev. Bd. of the Ind. Dep’t of Workforce Dev., 975 N.E.2d 1283, 1286 (Ind.

2012). Further,


        [u]ltimate facts—typically mixed questions of fact and law—are
        reviewed to ensure the Board has drawn a reasonable inference in
        light of its findings on the basic, underlying facts. Id. at 1317-18.
        Where the matter lies within the particular expertise of the
        administrative agency, we afford the finding a greater level of
        deference. Id. at 1318. Where the matter does not lie within the
        particular expertise of the agency, however, “the reviewing court
        is more likely to exercise its own judgment.” Id. Regardless,
        “the court examines the logic of the inference drawn and imposes
        any rules of law that may drive the result.” Id. The Board’s
        conclusion must be reversed “if the underlying facts are not
        supported by substantial evidence or the logic of the inference is
        faulty, even where the agency acts within its expertise, or if the
        agency proceeds under an incorrect view of the law.” Id.

        We are not bound by the Board’s conclusions of law, though
        “[a]n interpretation of a statute by an administrative agency
        charged with the duty of enforcing the statute is entitled to great
        weight, unless this interpretation would be inconsistent with the
        statute itself.” LTV Steel Co. v. Griffin, 730 N.E.2d 1251, 1257
        (Ind. 2000).




Court of Appeals of Indiana | Opinion 20A-EX-160 | September 28, 2020         Page 7 of 12
      Chrysler Group, LLC v. Rev. Bd. of the Ind. Dep’t of Workforce Dev., 960 N.E.2d 118,

      122-23 (Ind. 2012).


                                                   Background

[6]   As our Supreme Court has explained,


              [t]he [Act], Ind. Code art. 22-4, was enacted to “provide for
              payment of benefits to persons unemployed through no fault of
              their own.” Ind. Code Ann. § 22-4-1-1 (West 2007). To be
              eligible for unemployment benefits, an individual must meet the
              requirements set forth in Ind. Code ch. 22-4-14-1 and must not be
              disqualified by any of the various exceptions provided in ch. 22-
              4-15-1.

              The eligibility requirements for unemployment benefits include
              that an individual must be unemployed, have sufficient wage credits
              in his base period, be able, available, and actively seeking work,
              and meet certain registration and reporting requirements. Ind.
              Code Ann. §§ 22-4-14-2, -3, -5(d)-(e). . . .


      Ind. State Univ. v. LaFief, 888 N.E.2d 184, 186 (Ind. 2008) (emphasis added). A

      “base period” consists of, generally, “the first four (4) of the last five (5)

      completed calendar quarters immediately preceding the first day of an

      individual’s benefit period[.]” I.C. § 22-4-2-12. And, as applicable here, a

      claimant must have wage credits “equal to at least one and five-tenths (1.5)

      times the wages paid to the individual in the calendar quarter in which the

      individual’s wages were highest,” and the claimant


              must have established wage credits in the last two (2) calendar
              quarters of the . . . base period in a total amount of not less than
              two thousand five hundred dollars ($2,500) and a total amount in

      Court of Appeals of Indiana | Opinion 20A-EX-160 | September 28, 2020        Page 8 of 12
              the four (4) calendar quarters of the individual’s base period of
              not less than four thousand two hundred dollars ($4,200).


      I.C. § 22-4-14-5.


[7]   Further, as this Court has explained,


              [u]nder [the Act],[] unemployment insurance benefits are funded
              by a tax contribution imposed upon Indiana employers. Ashlin
              Transp. Serv., Inc. v. Ind. Unemployment Ins. Bd., 637 N.E.2d 162,
              171 (Ind. Ct. App. 1994). Each year, the [DWD] determines the
              contribution rate applicable to each employer, and the
              contribution is then credited to an “experience account”
              established for each employer by the [DWD]. Ind. Code §§ 22-4-
              11-2(a), 22-4-11-2(e). An employer’s experience account is
              charged when a qualifying employee receives unemployment
              benefits based upon employment with that employer. Ashlin, 637
              N.E.2d at 171. The experience account contribution rate for an
              employer is determined, in part, by the balance in its experience
              account. Id.


      Indianapolis Concrete, Inc. v. Unemployment Ins. Appeals of Ind. Dep’t of Workforce

      Dev., 900 N.E.2d 48, 50 (Ind. Ct. App. 2009).


                                                     Analysis

[8]   Here, M.A. contends that the Board erred when it found that he did not have

      sufficient wage credits in the applicable base period to support his claim. In

      particular, M.A. maintains that the Board considered the wrong base period.

      M.A. acknowledges that the “regular” base period applicable to his September

      13, 2019, application for unemployment benefits was April 1, 2018, through

      March 31, 2019, but that he did not have sufficient wage credits to establish

      Court of Appeals of Indiana | Opinion 20A-EX-160 | September 28, 2020       Page 9 of 12
      eligibility. As M.A. correctly points out, Indiana Code Section 22-4-2-12.5

      provides for an “alternate” base period to be used because he received workers’

      compensation benefits during the “regular” base period. While M.A.

      acknowledges that the “alternate” base period in his case, April 1, 2017,

      through March 31, 2018, was already used to support his first unemployment

      benefit claim in July 2018, he asserts that “[n]othing prohibits the DWD from

      charging an employer’s experience account for unemployment benefits awarded

      based on wage[] credits calculated using the same base period twice.”

      Appellant’s Br. at 13 (emphasis added).


[9]   However, the State asserts that “Indiana law does not permit more than one

      charge against an experience account for the same period.” Appellee’s Br. at

      12. In support, the State cites Indiana Code Section 22-4-11-1, which provides

      in relevant part that,


              [f]or the purpose of charging employers’ experience . . . accounts
              with regular benefits . . . to any eligible individual . . . , such
              benefits paid shall be charged proportionately against the
              experience . . . accounts of the individual’s employers in the
              individual’s base period . . . against whose accounts the maximum
              charges specified in this section shall not have been previously made.


      (Emphasis added.) In other words, the State asserts, a claimant’s base period

      may only be used to support unemployment benefits if that base period has not

      previously been used. Indeed, as the State points out, because an employer’s

      experience account is “funded by a tax contribution,” Indianapolis Concrete, Inc.,

      900 N.E.2d at 50, using the same base period twice would violate “the general

      Court of Appeals of Indiana | Opinion 20A-EX-160 | September 28, 2020       Page 10 of 12
       prohibition against double taxation.” See Appellee’s Br. at 13 (citing Woodward

       v. Jacobs, 27 Ind. App. 188, 60 N.E. 1015, 1017 (1901)).


[10]   Again, “[a]n interpretation of a statute by an administrative agency charged

       with the duty of enforcing the statute is entitled to great weight, unless this

       interpretation would be inconsistent with the statute itself.” LTV Steel Co., 730

       N.E.2d at 1257. In his brief on appeal, M.A. makes no argument that the

       State’s interpretation of Indiana Code Section 22-4-11-1 is “inconsistent with

       the statute itself.” And, other than his bare assertion that nothing prohibits the

       use of the same base period twice, he does not otherwise challenge the State’s

       interpretation of the statute. See id. Thus, M.A. has not satisfied his burden on

       appeal to show that the trial court erred when it affirmed the Board’s decision

       denying M.A.’s unemployment benefits.


[11]   In sum, because M.A. received workers’ compensation benefits during the

       “regular” base period applicable to his September 2019 application for benefits,

       the “alternate” base period under Indiana Code Section 22-4-2-12.5 applied.

       However, the “alternate” base period had already been used to support a prior

       application for benefits, and, under the facts presented here, the same base

       period cannot be used twice. 1 Accordingly, we hold that the Board did not err

       when it affirmed the ALJ’s decision denying M.A. unemployment benefits.




       1
         M.A. makes no contention that the “maximum charges” had not previously been made on the employer’s
       experience account for the applicable base period. See I.C. § 22-4-11-1.

       Court of Appeals of Indiana | Opinion 20A-EX-160 | September 28, 2020                    Page 11 of 12
[12]   Affirmed.


       Bradford, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Opinion 20A-EX-160 | September 28, 2020   Page 12 of 12